DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged for preliminary amendment filed 11/15/2019 and IDS filed 02/18/2020 and 02/22/2021.
Claims 3-9, 12 and 13 are amended.
Claims 1-13 are pending.

Priority
This application is a 371 of PCT/JP2018/018837 filed 05/16/2018 and which claims benefit of JP 2017097776 filed 05/17/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Walker (US 4,795,475).
For claim 1, Walker discloses biocompatible organic polymer substituted with oxyacids of phosphorus, carbon or sulfur (see the whole document with emphasis on the abstract, column 3, lines 56-61, claims 1, 25 and 28); few of the biocompatible organic polymer are polyvinyl alcohol, poly 2-hydroxyethyl methacrylate (see at least column 5, lines 1-9, claims 5 and 17) and these polymers have carbons in the chain.   For the phosphorylated polymer, the phosphate is not in the chain.
For claim 2, the phosphorylated polymer has C-O-P bond and the hydroxy group is a C-O-H bond.   
For claim 3, the oxyacid substituted biocompatible polymer contains calcium (see at least column 6, lines 63-68).
For claim 7, the bone contacting surface is porous having pore sizes of from about 2-500 micron (see at least claim 20), this size is greater than 1 micron such that the phosphorylated polymer would inherently have the arithmetic average roughness Ra of the surface of the polymer. 
The teachings of Walker anticipates claims 1-3 and 7.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chu et al. (US 20130071930 A1).
For claims 1-5, Chu teaches functionalized polyesters (see the whole document, with emphasis on paragraph [0005]); the functionalization is by phosphate (see PSeD-P in Figures 48-50; paragraph [0018]).   PSeD-P is a polyester having C-O-P bonds, C-O-H bonds (claim 2), the polyester has C in the main chain and phosphate at the end (claim 1), the polyester has a ketone group in the structure (claim 4), the polyester meets the limitation of claim 5, calcium phosphate derivatized polyester (see claim 43) contains calcium meeting claim 3.
Chu anticipates claims 1-5.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. “Phosphorylated poly(sebacoyl diglyceride)-a phosphate functionalized biodegradable polymer for bone tissue engineering” in the Journal of Materials Chemistry B, 2016.
For claims 1-5, Huang discloses phosphorylated poly(sebacoyl diglyceride) (see the whole document, the title, abstract, Scheme 1 and Conclusion).

    PNG
    media_image1.png
    278
    589
    media_image1.png
    Greyscale

The compound above has C in the chain and phosphate at the end (meeting claim 1), ketone group and C-O-H groups are present in the compound meeting claims 2 and 4, the legend of Fig 7 teaches that the nanocrystals contain calcium meeting claim 3,  the compound is a polyester meeting claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 4,795,475), as applied to claim 1, in view of KASAHARA SHINJIRO et al. (JP 2011125531, cited by applicant on form 1449).
Walker has been described above to anticipate claim 1.   
For claim 4-6, Walker does not teach the biocompatible polymer used as polyetherketone and containing ketone group.   However, KASAHARA SHINJIRO teaches that polyetherketone is a polymer having properties similar to bones (4th paragraph under the description of embodiments of the PE2E translated document).   Therefore, at the effective date of the invention, the ordinary skilled artisan would have been motivated to use polymer that has properties similar to biological bones.   
Therefore, Walker in view of KASAHARA SHINJIRO renders claim 4-6 prima facie obvious.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 4,795,475), as applied to claim 1, in view of Oshida (US 6066176) and INAGAKI MASAHIKO (JP 2008272385cited on 1449 and using the Eng. Trans. On PE2E).
Walker has been described above to anticipate claim 1.  
For claims 7-8, Walker does not specifically say that the bone contacting surface has a surface roughness Ra of 1 micron or a groove is formed.  
However, Oshida discloses bone implant having surface morphology of an average surface roughness of 1-500 micron regardless of types of implant material (column 3, line 65 to column 4, line 3).   Also, INAGAKI  MASAHIKO discloses biological implant having a suitable surface structure for invasion of biological tissues, the implant having a structure with a surface roughness of 0.05-30 micron and a groove with a width of 50-1000 micron and a depth of 500-1000 micron, and actual production of an implant having grooves provided at an interval of 150 micron (see at least claims 1-6).
Therefore, the artisan guided by the teachings of Walker, Oshida and INAGAKI  MASAHIKO would have optimized the surface structure of the bone contacting surface in order to increase the bone affinity in Walker to configure the surface roughness to 1 micron or higher and form grooves with a depth of approximately 500-1000 micron at intervals of 150 micron as disclosed in Oshida and INAGAKI  MASAHIKO.
Walker in view of Oshida and INAGAKI  MASAHIKO renders claims 7-8 prima facie obvious.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. “Phosphorylated poly(sebacoyl diglyceride)-a phosphate functionalized biodegradable polymer for bone tissue engineering” in the Journal of Materials Chemistry B, 2016.
For claim 9-13, Huang teaches method of preparing phosphorylated poly(sebacoyl diglyceride (see the whole document with emphasis on sections 2.1.3 to 2.2.4).   Huang differs from the claims by not teaching the exact steps named in the claims.   However, there is no demonstration that the recited steps produce different phosphorylated medical polymer from that of the disclosed polymer.  
However, it was settled that the changes in the sequence or order of adding ingredients is not inventive in that selection of any order of mixing ingredients is prima facie obvious (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). 
Therefore, the method of Huang renders claims 9-13 prima facie obvious.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLESSING M FUBARA/Primary Examiner, Art Unit 1613